Title: William Smith Shaw to Abigail Adams, 23 January 1798
From: Shaw, William Smith
To: Adams, Abigail


        
          My Dear aunt
          Atkinson Jan 23d 1798.
        
        Your kind attention to my last emboldens me again to interrupt your more important pursuits, & offer my warmest acknowledgement for your excellent letter and the packet accompaning it, received Jan 13th. Yours, my aunt, afforded a fund of refined and rational pleasure. Besides containing much valuable information, it pleasingly assured me of a share of that love and friendship, which I have ever been desirous of obtaining. For next to the divine plaudit, and the approbation of that inward testimony, which faithfully admonishes me whenever I deviate from the peaceful path of rectitude, it is the heigth of my ambition to merit the esteem of a virtuous few.
        I was not less pleased with Porcupines genuine humor, than instructed by the good sense, sound judgment and elegant style of Gifford. It appears to me it must completely silence the cavils of

the jacobins. Mr. Gifford writes like a man whose conduct is guided by the ennobling principle “Assert your rights, or quit the name of man.”
        I most heartily rejoice with Porcupine on the late success of the English. I do love England next to our country America, and surely that country ought to be reverenced, which reverences liberty and law, which has produced men, worthy to govern the interests of nations, & patriots equal to the far famed heroes of ancient Europe, and only inferior to the Washingtons of our country
        The premeditated invasion of England by France is, like the rest of her conduct, absurd & foolish in the extreme. Does not France know, that she has not as England has, a navy? That the channel is not frozen over, as the Scheld was, when the army of France conquered Holland. Indeed I am no fear of the conquest of England. In that Island are men, and manners, and laws and liberty, all powerful interest. These combined will tell the French, they are not fighting puny Italians, nor chicken hearted Dutchmen.
        Your grand children are well & excellent boys. I should be quite lonely without them. Polly is very busy. She soon expects to be tied by the connubial loose and thrown swung from the gallows of celibacy into the eternity of matrimony.
        Judge Dana’s eldest son is in Mr. Gray’s store at Salem. He was with me at college two years. I was not much accquainted with him; but always heard that he was a very accomplished young fellow & pretty good scholar. Ned graduates a year from next commencement—possesses excellent abilities but is no great student.
        I wish you and my good Uncle many happy returns of the season. That this letter may find you in health, and every revolving year be crowned with blessings prays most ardently / your dutiful nephew
        
          Wm: S Shaw.
        
      